NUMBER 13-09-00115-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


TEXAS DEPARTMENT OF PUBLIC SAFETY,                                           Appellant,

                                            v.

LAWRENCE ESPARZA,                                                             Appellee.


                    On appeal from the 275th District Court
                          of Hidalgo County, Texas.


                         MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to reverse and render judgment

granting partial relief. According to the motion, the parties have reached an agreement to

settle and compromise their differences. They ask this Court to reverse, in part, the Order

of Expunction entered by the 275th Judicial District Court of Hidalgo County, Texas on

January 29, 2009 in Cause No. C-212-09-E, and to render judgment granting relief in favor
of appellant on the possession of marijuana charge only.             See TEX . R. APP. P.

42.1(a)(2)(A).

       The parties have agreed: that appellee is not entitled to an expunction of records

related to his arrest for possession of marijuana because he was assessed and served a

six month term of deferred adjudication; that the order of expunction should be reversed

as to the possession of marijuana charge and that judgment should be rendered in favor

of appellant on the possession of marijuana charge only; and that appellee is entitled to

an expunction of records related to his arrest for driving while intoxicated and that judgment

should be rendered in favor of appellee on the driving while intoxicated charge only.

       We REVERSE, in part, the order of expunction entered on January 29, 2009, and

RENDER judgment granting relief in favor of appellant on the possession of marijuana

charge only. See TEX . R. APP . P. 42.1(a)(2)(A), 43.2(c). Costs will be taxed against

appellant. See TEX . R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will tax

costs against the appellant.").



                                                                 PER CURIAM

Memorandum Opinion delivered
and filed this the 23rd day of April, 2009.




                                              2